Citation Nr: 1125143	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for mild degenerative arthritis of the right hip.

2.  Entitlement to a compensable disability rating for deformity of the fibula of the right leg, secondary to healed fracture of the right ankle.

3.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), which granted service connection for mild degenerative arthritis of the right hip and assigned the same a 10 percent disability rating; and denied the Veteran's claim for a compensable disability rating for his service-connected deformity of the fibula of the right leg, secondary to healed fracture of the right ankle.  

The issues of entitlement to an initial disability rating in excess of 10 percent for mild degenerative arthritis of the right hip, and entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ankle disability has not been manifested by malunion of the tibia and fibula; moderate limited motion of the ankle; or moderate foot injury.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for deformity of the fibula of the right leg, secondary to healed fracture of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271, 5284 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to a compensable disability rating for his deformity of the fibula of the right leg, secondary to healed fracture of the right ankle, arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was afforded VA examinations in March 2005, February 2006, and February 2010.  An addendum to the February 2010 VA examination report was submitted in July 2010.  The Veteran has not indicated that he was seen regarding his right ankle disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its April 2009 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sent the Veteran additional VCAA notice in April 2009; afforded the Veteran a VA examination in February 2010, obtained an addendum to the VA examination report in July 2010, and issued a Supplement Statement of the Case in August 2010. Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran's right ankle disability has been rated as noncompensable, effective April 10, 1980, under Diagnostic Code 5262, contemplating impairment of the tibia and fibula.  Diagnostic Code 5271, contemplating limitation of motion of the ankle, and Diagnostic Code 5284, contemplating other foot injuries, are also potentially applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5271, 5284 (2010).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5003, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5270, contemplating ankylosis of the ankle; Diagnostic Code 5272, contemplating ankylosis of the subastralgar or tarsal joint; Diagnostic Code 5273, contemplating malunion of the os calcis or astralgus; and Diagnostic Code 5274, contemplating astralgalectomy, are not 
applicable as there was no evidence of such in the claims file.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2010).  Accordingly, those Diagnostic Code  may not serve as the basis for an increased disability rating in this case.

VA treatment records dated in November 2005, May 2006, July 2006, October 2006, and October 2009 indicate that the Veteran reported long-standing right ankle pain.  On May 2006, he presented with mild tenderness at the outer aspect of the right ankle.

On VA examination in March 2005, the Veteran complained of aching pain.  He presented with palpable pulses and a normal gait, without instability, deformity, swelling, or edema.  He presented without the use of a cane or brace.  The examiner reported that repetitive use of the right ankle caused increased pain, but that the activities of daily living were not affected.  The examiner reported that there was no history of flare-ups or additional limitation of motion.  The Veteran demonstrated minimal subtle deformity of the distal fibula on palpation, but without tenderness.  The Veteran demonstrated 15 degrees of extension, 25 degrees of flexion, 20 degrees of inversion, and 5 degrees of eversion.  X-ray examination was normal.  

On VA examination in February 2006, the Veteran complained of pain, at the outer side of his foot, especially while walking.  He reported that prolonged standing and walking increased his pain.  He rated his pain as one on a ten-point pain scale.  He presented without instability, deformity, swelling.  He presented without the use of a cane or brace.  The examiner reported that the Veteran's activities of daily living and work were not affected.  The examiner reported that repetitive use increased pain, without additional loss of motion, and that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.  The Veteran demonstrated 15 degrees of extension, 25 degrees of flexion, 15 degrees of inversion, and 5 degrees of eversion.  

On VA examination in February 2010, the Veteran complained of pain, relieved by medication, near the back of the lateral malleolus.  He presented with good posture, a normal gait, and palpable pulses, without deformity or swelling, or the use of a brace.  The examiner reported that Veteran presented without a history of flare-ups.  The examiner reported that the Veteran's repetitive motion did not cause additional limitation of motion.  The Veteran demonstrated 20 degrees of extension, 35 degrees of flexion, 25 degrees of inversion, with pain, and 10 degrees of eversion.  The examiner reported that there was no additional limitation of motion or function by pain, fatigue, weakness, or lack of endurance on repetitive use.  He reported that the Veteran did not exhibit weakened movement, excess fatigue, or incoordination after three repetitions.  The examiner reported that there was no significant loss of function or ability during a flare-up.

The examiner who conducted the above-described February 2010 VA examination submitted an addendum in July 2010.  At that time, he reported that the Veteran did not demonstrate malunion with marked or moderate ankle or knee disability; non-union of the tibia and fibula with loose motion; or ankylosis.  He reported that the Veteran did not require a brace and exhibited mild limitation of motion.  The examiner reported that the applicable range of motion for the ankle is dorsiflexion to 20-25 degrees, plantar flexion to 30-40 degrees, inversion to 15-20 degrees, and eversion to 10-15 degrees. 

Diagnostic Code 5262, contemplating impairment of the tibia and fibula, provides for a 10 percent disability rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a maximum 40 percent disability rating is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The examiner, in his July 2010 addendum, specifically reported that the Veteran did not demonstrate malunion of the tibia and fibula with moderate or marked knee or ankle disability, or nonunion of the tibia and fibula productive of loose motion requiring a knee brace.  There is no clinical evidence of any degree of malunion.  Based on the foregoing, Diagnostic Code 5262 may not serve as a basis for a compensable disability rating in the present case.

Diagnostic Code 5271, contemplating limitation of motion of the ankle, provides for a 10 percent disability rating for moderate limitation of motion and a maximum 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The VA examiner, in July 2010, described the Veteran's range of motion as mild.  While the Veteran's eversion has been limited to some extent on VA examination in March 2005 and February 2006, and his flexion has been limited to some extent on VA examination in March 2005, there is no evidence that the Veteran demonstrates moderate limitation of motion of the ankle, as is required for a compensable disability rating.  Based on the foregoing, Diagnostic Code 5271 may not serve as a basis for a compensable disability rating in the present case.

Diagnostic Code 5284, contemplating other foot injuries, provides a 10 percent disability rating for moderate residuals.  A 20 percent disability rating requires moderately severe residuals, and a maximum 30 percent disability rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this case, the Board finds that the Veteran's right ankle disability does not rise to moderate in degree.  Specifically, no arthritis has been found on x-ray examination; the Veteran has demonstrated a minimal subtle deformity of the distal fibula on palpation, without tenderness; his limitation of motion has been described as mild; the Veteran himself has rated his pain as one on a ten-point pain scale; and he has presented with a normal gait, without instability, swelling, or edema.  He has not required the use of assistive devices.  Thus, while the Veteran has complained of right ankle pain, there is no evidence to support the conclusion that his right ankle disability is moderate in severity.  Based on the foregoing, Diagnostic Code 5284 may not serve as a basis for a compensable disability rating in the present case.  

The Board notes that during the appellate period, there was no evidence of additional range of motion loss or function due to the development of pain, weakness, or incoordination with repeated testing.  See DeLuca, 8 Vet. App. at 202.  As such, a compensable disability rating is not appropriate under the criteria of 38 C.F.R. §§ 4.40. and 4.45 in the present case.

The Board is sympathetic to the Veteran's numerous complaints of right ankle pain. However, in this case, the Veteran has not been diagnosed with a right ankle disability that allows the Board to consider diagnostic criteria beyond such criteria discussed above.  Further, as discussed above in relation to the applicable diagnostic criteria, the Veteran has not demonstrated signs and symptoms related to his right ankle disability that warrants a compensable disability rating.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that during the appellate period, the Veteran's service-connected right ankle disability does not warrant a compensable disability rating.  As the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating for deformity of the fibula of the right leg, secondary to healed fracture of the right ankle (right ankle disability), the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  In this case, while the Veteran has experienced right ankle pain, the Veteran does not demonstrate any signs or symptoms attributed to his disability that are not contemplated by the existing schedular criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).

Finally, the Board notes that at the time of the Veteran's February 2010 VA examination, the examiner noted that the Veteran's work was affected by his service-connected right hip and right ankle disabilities.  The evidence of record indicates that the Veteran is not presently employed.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue of entitlement to a TDIU is properly before the Board and is the subject of the remand herein.


ORDER

A compensable disability rating for deformity of the fibula of the right leg, secondary to healed fracture of the right ankle, is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of entitlement to an initial disability rating in excess of 10 percent for mild degenerative arthritis of the right hip, and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in December 2009.  There is no evidence that the Veteran has ceased VA treatment.  Thus, on remand, updated VA treatment must be obtained and associated with the claims file.

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the issue of entitlement to an initial disability rating in excess of 10 percent for mild degenerative arthritis of the right hip, the Board notes that at the time of its April 2009 remand, it directed the examiner, upon examination of the Veteran's right hip to specifically report as to whether the Veteran demonstrates favorable ankylosis of the right hip in flexion at an angle between 20 degrees and 40 degrees, and whether the Veteran demonstrates flail joint of the right hip.  

In a July 2010 addendum to the original examination report dated in February 2010, the examiner noted that the Veteran demonstrated severe ankylosis of the hip in flexion beyond the angle range between 20 degrees and 40 degrees.  The examiner's statement does not allow the Board to determine if the Veteran indeed demonstrates 
favorable ankylosis of the right hip in flexion at an angle between 20 degrees and 40 degrees, as he described the ankylosis as severe as opposed to favorable, and he described the affected range of motion as beyond the angle range between 20 degrees and 40 degrees as opposed to at an angle between 20 degrees and 40 degrees.  

The Board is unable to make any assumptions as to what the examiner attempted to report that the time of his July 2010 addendum.  Thus, on remand, clarification as to whether the Veteran indeed demonstrated favorable ankylosis of the right hip in flexion at an angle between 20 degrees and 40 degrees requires further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Also, the examiner did not report as to whether the Veteran demonstrated flail joint of the hip.  Thus, an additional remand for such information, as requested at the time of the Board's April 2009 remand, is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, as discussed in the decision herein, the record raises the possibility that the Veteran is no longer able to work due to his service-connected musculoskeletal disabilities.  As the record has raised the issue of entitlement to TDIU at the time the Veteran challenged the assigned disability ratings for the service-connected right hip and right ankle disabilities, the claim of entitlement to a TDIU is properly before the Board.  

At the time of the Veteran's February 2010 VA examination, the examiner noted that the Veteran's work was affected by his service-connected right hip and right ankle disabilities.  However, the Veteran's claims file is silent for evidence or an opinion as to his employability related solely to his service-connected disabilities.  As such, the Board concludes that VA must determine impact of the Veteran's service-connected disabilities on his employability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center in Detroit, Michigan, dated from December 2009 to the present.

2.  The RO/AMC shall forward the Veteran's claims file to the examiner who conducted the VA examination in February 2010 and who submitted the addendum to the same in July 2010.  The examiner must specifically report as to whether the Veteran demonstrated favorable ankylosis of the right hip in flexion at an angle between 20 degrees and 40 degrees, and whether the Veteran demonstrated flail joint of the right hip.

If the examiner who performed the February 2010 VA examination is not available, or if he determines that a new VA examination is in order, schedule the Veteran for such VA examination.

3.  Subsequent to the above-described development, the RO/AMC shall schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, his right hip and right ankle disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


